DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 2/10/2021.  An initialed copy is attached to this Office Action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1, though Yong et al., (KR20150144678A) discloses “An optical imaging system comprising: a first lens (100, Figure 1), a second lens (120, Figure 1), a third lens (130, Figure 1), a fourth lens (140, Figure 1), a fifth lens (150, Figure 1), a sixth lens (160, Figure 1), sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see Figure 1);” Yong et al., fails to teach or suggest the aforementioned combination further comprising “a seventh lens (170, Figure 1;) wherein the optical imaging system satisfies 0.5 < L12345TRavg/L7TR < 0.9, where L12345TRavg is an average value of overall outer diameters of the first to fifth lenses, L7TR is an overall outer diameter of the seventh lens, and L12345TRavg and L7TR are expressed in a same unit of measurement.”
With respect to claims 2-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yong et al., (KR20150144678A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872